Citation Nr: 0520376	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-13 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected asbestosis.

2.  Entitlement to a disability rating in excess of 10 
percent for asbestosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1956 to June 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In November 2004, the veteran testified before the 
undersigned Veterans Law Judge at a hearing via 
videoconference.  A transcript is associated with the claims 
file.

The issue of an increased disability rating for asbestosis is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action is required on his part.   


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that hypertension was 
manifested in service, or within one year after separation 
from service, and any currently diagnosed hypertension is not 
found to be related to service or secondary to service-
connected asbestosis.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor was it manifested within one year after separation from 
service, and it is not secondary to service-connected 
asbestosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for any 
treatment or diagnosis of hypertension.  He reported no 
history of high or low blood pressure at the time of his 
entrance examination in September 1956.  His blood pressure 
upon separation from service in June 1960 was 112/68.

Private treatment records from Dr. H show the veteran's blood 
pressure was 126/84 in August 1988, 138/92 in April 1989, and 
150/88 in June 1989.  Hypertension was not diagnosed.

In July 1990, the veteran underwent VA examination for his 
asbestosis.  His blood pressure was noted to be 120/78.

In June 2001, the veteran underwent a VA medical examination.  
He indicated that he had no knowledge of any heart disease.  
He said he had hypertension, which had started in 1998.  He 
described his symptoms as consisting of headaches.  The 
examiner noted that the cause of his hypertension was not 
known, and was as likely as not essential hypertension, which 
would imply that the etiology is obscure.  On clinical 
evaluation, there was no evidence of pulmonary hypertension.  
A previous echocardiogram showed some mild concentric left 
ventricular hypertrophy, but without abnormal systolic 
function.  There was apparently no right ventricular 
hypertrophy noted at that time.  There was a mention of 
aortic valve sclerosis.  The veteran's blood pressure was 
138/69.  The diagnosis was a history of hypertension, 
presently in satisfactory control.  It was reported to be at 
least as likely as not that the veteran's hypertension was 
essential hypertension, which connoted that the etiology is 
not known.

In July 2004, the veteran underwent VA examination for 
asbestosis.  His blood pressure was then 133/67.

In November 2004, the veteran testified at a hearing before 
the undersigned.  He stated that he is not a doctor, but he 
felt his high blood pressure had begun when he started having 
difficulty breathing.  He had started reading about 
asbestosis and mesothelioma, and it scared him to think about 
it constantly.  When he got sick, he got very irritable and 
tense.  He believed that was what caused his high blood 
pressure.  If nothing else, he said it makes it worse.  He 
had been treated at the VA clinics for his hypertension.  
When his blood pressure went up, it would affect his voice 
and make him hoarse.  The hypertension and asbestosis worked 
together to limit the veteran's activities.  He experienced 
shortness of breath and an increased heart rate.  To relieve 
his hypertension symptoms, the veteran said he would sit down 
for a while and relax.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a May 2004 letter, the RO informed the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed February 2004 statement of 
the case (SOC) and August 2004 supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the February 2004 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 27.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities, including 
hypertension, become manifest to a degree of at least 10 
percent disability within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

The veteran has claimed service connection for hypertension, 
asserting that it is secondary to his service-connected 
asbestosis.  Certainly, there is no evidence that his 
hypertension is directly related to service, and the veteran 
does not contend that there is.  He never manifested high 
blood pressure in service, and there are no post-service 
medical records showing treatment for hypertension until June 
2001, more than forty years after his separation from 
service.

Therefore, the Board will examine whether the veteran's 
hypertension is secondarily related to his asbestosis.  While 
the veteran believes, and has stated, that his blood pressure 
rises and spikes when he either suffers from the symptoms of 
his asbestosis or when he worries too much about his health, 
there is no competent medical opinion of record to show that 
the two disorders are related in any way.  The veteran has 
stated that he has tested his own blood pressure and that it 
increases when his heart rate increases, but this is still 
not probative medical evidence upon which the Board can rely 
to grant a finding of secondary service connection.

While there is medical evidence that the veteran currently 
suffers from hypertension, there is no probative medical 
evidence that it is related to or caused by his asbestosis.  
Indeed, the only medical opinion of record indicates that his 
hypertension is at least as likely as not to be essential 
hypertension.  Therefore, the etiology is unknown, and has 
not been linked to asbestosis.

The Board notes that the veteran indicated during his hearing 
that he had received treatment at two VA clinics for his 
hypertension in the past.  While these records have not been 
associated with the veteran's claims file, the Board believes 
a remand to obtain these records is unnecessary.  There is no 
indication that the records show anything other than a 
recurring diagnosis of hypertension and the treatment for it.  
Indeed, the veteran indicated during his hearing that it was 
his opinion that his hypertension was related to his 
asbestosis.  There was no indication that a physician or 
other medical professional had provided any link to the 
veteran's hypertension.

The Board recognizes that the veteran believes that his 
hypertension is caused by or aggravated by his asbestosis.  
The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

Therefore, as the evidence preponderates against the claim 
for service connection for the veteran's hypertension, the 
benefit-of-the-doubt doctrine is inapplicable, and an the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected asbestosis, is denied.


REMAND

The veteran has also raised a claim for an increased rating 
for asbestosis, currently rated as 10 percent disabling.

Throughout the course of this appeal, the veteran indicated 
that he received treatment at the VA Medical Center in 
Roseburg, Oregon, and at the VA Outpatient Clinic in Eugene, 
Oregon.  His VA examination reports have been associated with 
the claims file, but the veteran's outpatient treatment 
records have not.  Since his claim for asbestosis depends 
necessarily on the current level of his disability, the Board 
finds that a remand is necessary to obtain those records and 
associate them with the veteran's claims file before final 
adjudication of the veteran's claim.

Furthermore, the veteran submitted additional private 
treatment records in November 2004, after the last 
adjudication of his claim, which was the August 2004 SSOC.  
Further, the veteran did not submit a waiver of initial RO 
adjudication of this evidence.  The Board points out that 
38 C.F.R. § 19.31(b)(1) (2004) requires the RO to issue an 
SSOC in response to all new probative evidence.  Since the 
new evidence relates to the veteran's claim for an increased 
rating for asbestosis and consists of records showing his 
current level of disability, the Board finds that a remand is 
necessary for the RO to consider this evidence.

Therefore, due process demands that this claim is REMANDED to 
the RO for the following action:

1.  The VA should request all treatment records 
concerning the veteran from the VA Medical 
Center in Roseburg, Oregon, and the VA 
Outpatient Clinic in Eugene, Oregon.  All 
obtained records should be associated with the 
veteran's claims file.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for an increased rating for 
asbestosis.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with an SSOC.  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the August 2004 SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


